O’NIELL, J..
dissents from the ruling, on rehearing, ordering $1,000 paid to the minor child of the deceased, Joseph Franek, on the grounds: (1) That no demand has been made on behalf of the child; (2) that there was no allegation that there was a minor child; and (3) that evidence of the existence of the child was admitted over the objection of the attorney for the Interstate Bank & Trust Company, and on the further ground that the quotation from the decision in Corner v. Bourg, 26 La. Ann. 616, has no application whatever to the question at issue, but refers to a case where the widow, claiming the $1,000, was entitled to it, and it was properly held that the minor child was not a necessary party to the proceeding.